DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to an amendment filed 9/2/2021. 
 Claims 1-20 are pending. 
This application claims the benefit of the filing date of U.S. application Serial No. 62/432,467, filed on December 9, 2016.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Janet Embretson on 9/10/2021.
The application has been amended as follows: 
IN THE CLAIMS:

Claim 1. (Currently Amended) A method to prepare a plurality of vectors comprising DNA encoding a recombinant adeno-associated virus (AAV) VP2 capsid protein that comprises a peptide toxin that binds to a molecule of a eukaryotic cell, comprising:
a) providing a DNA encoding at least one peptide toxin that binds to a eukaryotic cell, a
the VP2 of an AAV; and
b) combining in a ligation reaction the DNA encoding the at least one peptide toxin, the DNA encoding the at least one sorting signal, the DNA encoding the at least one peptide linker, the DNA encoding the VP2 of the AAV, and a hast vector, thereby yielding a plurality of ligated DNA vectors having the host vector ligated to the DNA encoding the at least one peptide sorting signal ligated to the DNA encoding the at least one peptide toxin ligated to the DNA encoding the at least one peptide linker ligated to the DNA encoding the VP2, wherein the plurality of ligated DNA vectors encode an AAV VP2 having the peptide toxin that binds to the eukaryotic cell.
Claim 17. (Currently Amended) A method to prepare helper free recombinant AAV the capsid of which comprises a peptide toxin that binds to a molecule of a eukaryotic cell, comprising: providing one or more vectors having a rAAV genome, nucleic acid encoding AAV VPI, AAY VP3, adenovirus E2A, adenovirus E4 and adenovirus VA and a host vector having an open reading frame comprising a DNA encoding at least one peptide sorting signal operably linked to a DNA encoding at least one peptide toxin which binds to [[a]] the molecule of a eukaryotic cell operably linked to a DNA encoding the at least one peptide linker operably inked to a DNA encoding AAV VP2; and contacting a cell with the one or more vectors and the host vector in an amount that generates the helper free rAAV with a capsid having the peptide toxin.
Reasons for Allowance
The present disclosure is the first to provide disclosure of a rAAV comprising a capsid embedded peptide toxin. The disclosure provides guidance on preparing vectors encoding VP2 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/MARIA MARVICH/Primary Examiner, Art Unit 1633